

Recording Requested by and
after Recording Return To:
 
Sidley Austin LLP
555 West Fifth Street, Suite 4000
Los Angeles, CA 90013
Attn: Edward C. Prokop
  

--------------------------------------------------------------------------------

(Space above line for Recorder’s use only)
 
LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
 
GRANTOR(S):      NG WASHINGTON II, LLC, a Washington limited liability company

 
¨  Additional names on page _____ of document

 
GRANTEE(S):       FORTRESS CREDIT CORP., a Delaware corporation, as beneficiary

 
LAWYERS TITLE INSURANCE CORPORATION, a Nebraska
corporation, as trustee

 
¨  Additional names on page _____ of document

 
Abbreviated Legal Description (lot, block and plat name, or
section-township-range):
Tract 5 Supplementary Plat of Lots 1-10 Maywood Acre Tract
 
¨  Additional legal description on page _____ of document
 
Assessor’s Property Tax Parcel Account Number(s) at the time of recording:
525430-0025-07
 
Reference Number(s) of Documents Assigned or Released:
 
¨  Additional reference numbers on page _____ of document
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)

 

--------------------------------------------------------------------------------

 
 
LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING
 
THIS LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (as amended, modified or restated, the “Deed of Trust”) is
made as of July 23, 2010, and is given by NG WASHINGTON II, LLC, a Washington
limited liability company (herein “Trustor”) whose address is 50 Briar Hollow
Lane, Suite 500W, Houston, Texas 77027, Attention: Robert B. Sturges, Manager,
index as “grantor”, to LAWYERS TITLE INSURANCE CORPORATION, having an address at
600 University Street, Suite 1518, Seattle, Washington 98101 (“Trustee”), index
as “grantee”, for the benefit of FORTRESS CREDIT CORP., a Delaware corporation,
having an address at 1345 Avenue of the Americas, 46th Floor, New York, New York
10105 (together with its successors and assigns, “Beneficiary”) for the Lenders
(as defined below) in connection with that certain Credit Agreement dated of
even date herewith executed by NG WASHINGTON II HOLDINGS, LLC, a Delaware
limited liability company (“Borrower”), the owner of all outstanding equity in
Trustor, in favor of the financial institutions from time to time party thereto
as lenders (the “Lenders”), and Beneficiary (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Credit Agreement.  The Loans are being
made pursuant to the Credit Agreement and are evidenced and/or secured by the
Loan Documents, which include, but are not limited to, the Credit Agreement and
this Deed of Trust.
 
WHEREAS, Trustor and Nevada Gold & Casinos, Inc., a Nevada corporation, have
delivered to Beneficiary that certain Guaranty, dated on or about the date
hereof (the “Guaranty”), guaranteeing separately, and not jointly or jointly and
severally, the prompt, full, punctual, unconditional and irrevocable payment in
full when due (whether at stated maturity, upon acceleration or otherwise), of
the Obligations, including, without limitation (i) the aggregate principal
amount outstanding of, and interest accrued and unpaid on (including at the
default rate, if applicable), and late charges, repayment fees and make-whole
payments in respect of, the Loans made to Borrower pursuant to the Credit
Agreement, and (ii) all other amounts payable by Borrower or any other Credit
Party under the Credit Agreement and the other Loan Documents  (all of the
foregoing being referred to herein collectively as the “Guaranteed
Obligations”).


WHEREAS, Lenders and Beneficiary have required as a condition to making the
Loans to Borrower that Trustor execute this Deed of Trust; and
 
WHEREAS, the making of the Loans to Borrower is of substantial benefit to
Trustor.
 
NOW, THEREFORE, TRUSTOR, in consideration of the foregoing, irrevocably
warrants, grants, conveys, and assigns (a) to Trustee, in trust, for the benefit
of Beneficiary with power of sale all that certain property located in the
County of King, State of Washington, more particularly described on Exhibit A
attached hereto (the “Land”) and incorporated herein by reference for all
purposes, and in the following granting clauses to the extent the same
constitutes real estate, including all right, title and interest of Trustor in,
to, under or derived from or related to (i) the Casino Lease (as defined in
Section 36 hereof) affecting the Land; and (ii) any fee estate relating to the
Land which is hereafter acquired by the Trustor pursuant to any rights to
purchase the Land under the Casino Lease, without the necessity of any further,
filing, writing, instrument, or amendment to this Deed of Trust and (b) to
Beneficiary a security interest in all of Trustor’s right, title and interest
in, to and under the following granting clauses to the extent the same does not
constitute real estate:
 
TOGETHER with all of Trustor’s right, title and interest (now existing or
hereafter acquired) in, to and under any and all buildings, improvements and
tenements now or hereafter erected on the property, and all heretofore or
hereafter vacated alleys, streets and other public properties abutting the
property, and all easements, rights, appurtenances, rents (subject however to
the assignment of rents to Beneficiary herein), royalties, mineral, oil and gas
rights and profits, water, water rights, and water stock appurtenant to the
property, and all of Trustor’s right, title and interest in and to all fixtures,
machinery, equipment, generators, engines, boilers, incinerators, building
materials, appliances and goods of every nature whatsoever now or hereafter
located in, or on, or used, or intended to be used in connection with the
property, including, but not limited to, those for the purposes of supplying or
distributing heating, cooling, electricity, gas, water, air and light; and all
elevators, and related machinery and equipment, fire prevention and
extinguishing apparatus, security and access control apparatus, plumbing, bath
tubs, water heaters, water closets, sinks, ranges, stoves, pots, pans, cutlery,
and kitchen utensils, televisions, microwave ovens, silverware, refrigerators,
dishwashers, disposals, and any other kitchen equipment, washers, dryers,
awnings, storm windows, storm doors, screens, blinds, shades, curtains and
curtain rods, mirrors, cabinets, paneling, rugs, attached floor coverings,
furniture, tablecloths, napkins, centerpieces, pictures, antennas, computer and
internet hardware and software, printers, video display systems and devices,
audio systems and devices, telephones and other and communication systems and
devices, trees and plants, lawnmowers, office machinery, furniture, materials
handling equipment, tools, attachments, automotive equipment, trailers, trucks,
forklifts, molds, dies, stamps, motor vehicles, and other landscape maintenance
equipment, and inventory for sale, real property tax refunds, trade names,
licenses, permits, Trustor’s rights to insurance proceeds, unearned insurance
premiums, condemnation awards and choses in action; all of which, including
replacements and additions thereto shall be deemed to be and remain a part of
the real property covered by this Deed of Trust; and all of the foregoing,
together with said real property are herein referred to as the “Property”;
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)
  

 

--------------------------------------------------------------------------------

 

TOGETHER with all of Trustor’s right, title and interest (now existing or
hereafter acquired) in, to and under any and all leases now or hereinafter in
existence (as amended or supplemented from time to time) and covering space in
or applicable to the Property (hereinafter referred to collectively as the
“Leases” and singularly as a “Lease”), together with all rents, earnings,
income, deposits, proceeds, profits, receivables (including, without limitation,
credit card receivables), benefits and advantages arising from the Property, and
all other sums due or to become due under and pursuant to any of the foregoing
(including, without limitation, any warrants, stock options or other rights
granted to Trustor or any of its Affiliates in connection with any of the
foregoing), and together with any and all guarantees of or under any of said
Leases, and (subject to the assignment of rents to Beneficiary herein) together
with all rights, powers, privileges, options and other benefits of Trustor under
any Leases, including, without limitation, the immediate and continuing right to
receive and collect all rents, income, revenues, issues, profits, condemnation
awards, insurance proceeds, moneys and security payable or receivable under any
Leases or pursuant to any of the provisions thereof, whether as rent, purchase
money or otherwise, and to perform all other necessary or appropriate acts with
respect to such Lease as agent and attorney-in-fact for Trustor, and the right
to make all waivers and agreements, to give and receive all notices, consents
and releases, to take such action upon the happening of a default under any
Lease, including the commencement, conduct and consummation of proceedings at
law or in equity as shall be permitted under any provision of any Lease or by
any law, and to do any and all other things whatsoever which Trustor is or may
become entitled to do under any such Lease, together with all accounts
receivable, contract rights, franchises, interests, estates or other claims,
both at law and in equity, relating to the Property, to the extent not included
in rent earnings and income under any Lease (all rents, earnings, accounts
receivable, contract rights, franchises, interests, estates, claims, income,
deposits, proceeds, profits, issues, condemnation awards, insurance proceeds,
moneys and security payable or receivable (including credit card receivables),
benefits and advantages from the Leases or otherwise related to the Property or
owed to Trustor, collectively, the “Revenues”);
 
TOGETHER with all of Trustor’s right, title and interest (now existing or
hereafter acquired) in, to and under any and all reserve, deposit or escrow
accounts made pursuant to any Loan Document, together with all income, profits,
benefits and advantages arising therefrom, together with all rights, powers,
privileges, options and other benefits of Trustor under the Accounts, and
together with the right to do any and all other things whatsoever which Trustor
is or may become entitled to do under the Accounts;
 
TOGETHER with all of Trustor’s right, title and interest (now existing or
hereafter acquired) in, to and under all agreements, contracts, certificates,
guaranties, warranties, options, instruments, franchises, permits, licenses,
plans, specifications and other documents and interests of any type, now or
hereafter entered into by or on behalf of, or granted to, Trustor, and all
rights therein and thereto, pertaining to the use, occupancy, construction,
management or operation of the Property and any part thereof and any
improvements or respecting any business or activity conducted on the Property,
including, without limitation, telecommunication services, internet products or
services, and internet access services, as well as related and complimentary
services and any substitutes for, and items that are a technological evolution
of, any of the foregoing services, and any part thereof and all right, title and
interest of Trustor therein, including the right to receive and collect any sums
payable to Trustor thereunder and all deposits or other security or advance
payments made by Trustor with respect to any of the services related to the
Property or the operation thereof;
 
TOGETHER with all of Trustor’s right, title and interest (now existing or
hereafter acquired) in, to and under any and all tradenames, trademarks,
servicemarks, logos, phone numbers, internet, e-mail and website addresses,
copyrights, goodwill, books and records and all other general intangibles
relating to or used in connection with the operation of the Property; and
 
TOGETHER with any and all proceeds resulting or arising from any of the
foregoing (the Property, the Leases, the Revenues, the Accounts, and all other
property, whether real, personal, tangible, or intangible, described above, and
all proceeds thereof, may be referred to collectively as the “Collateral”);
 
TO HAVE AND TO HOLD the Collateral hereby conveyed or mentioned and intended so
to be, unto Trustee, for the use and benefit of Beneficiary, to its own for the
purpose of securing the Guaranteed Obligations;
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-3-

--------------------------------------------------------------------------------

 

THIS INSTRUMENT SECURES TO BENEFICIARY (a) the repayment of the indebtedness
that may be evidenced by one or more promissory notes executed and delivered by
Borrower in favor of the Lenders pursuant to the Credit Agreement in the
principal sum of up to Five Million Seventy Thousand and 00/100 Dollars
($5,070,000) (as the same may be extended, renewed, supplemented, exchanged,
substituted, replaced or modified, collectively, “Notes”); (b) the payment of
all other sums, with interest thereon, advanced by Beneficiary in accordance
herewith to protect the security of this Deed of Trust; (c) the payment of any
and all additional sums which are in the future loaned by Beneficiary to
Borrower, to Trustor and another, or to another guaranteed or endorsed by
Trustor, whether now or hereafter made, incurred or created, whether voluntary
or involuntary and however arising, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, secured or
unsecured, whether for principal, interest or other debts, obligations or
liabilities and whether or not all or any of such debts, obligations or
liabilities are or become barred by any statute of limitations or otherwise
unenforceable; (d) the performance of the covenants and agreements of Trustor
herein contained; and (e) the performance of the covenants and agreements of
Borrower contained in the Loan Documents, INCLUDING BORROWER’S COVENANT TO REPAY
ALL FUTURE ADVANCES.
 
Trustor covenants that Trustor is lawfully seized of the estate hereby conveyed
and has the right to deed, grant, convey and assign the Property, that subject
to any easements and restrictions listed in a schedule of exceptions to coverage
in any title insurance policy insuring Beneficiary’s interest in the Property,
the Property is unencumbered, and that Trustor will warrant and defend generally
the title to the Property against all claims and demands.
 
Trustor represents, warrants, covenants and agrees in favor of Beneficiary as
follows:
 
SECTION 1.  PAYMENT OF PRINCIPAL AND INTEREST.  Trustor shall cause Borrower to
promptly pay when due the Obligations secured by this Deed of Trust.
 
SECTION 2.       CHARGES; LIENS.  Trustor shall pay or cause to be paid when due
and before delinquency, all taxes, assessments, insurance premiums, ground
rents, and other impositions and charges attributable to the Property.  Trustor
shall promptly furnish to Beneficiary all notices of amounts due under this
Section, and in the event Trustor shall make payment directly, Trustor shall
promptly furnish to Beneficiary receipts evidencing such payments.  Except only
for the liens and security interests in favor of Beneficiary under this Deed of
Trust and the other Loan Documents, which Trustor shall pay and discharge in
accordance with the Loan Documents, Trustor shall promptly discharge any lien
encumbering all or any portion of or interest in the Property owned by Trustor,
irrespective of the priority of the same.  Trustor shall pay, when due, the
claims of all persons supplying labor or materials to or in connection with the
Property.
 
SECTION 3.       HAZARD INSURANCE.  Trustor shall at all times keep the
improvements now existing or hereafter erected on the Property insured against
all losses, hazards, casualties, liabilities and contingencies as Beneficiary
(and, if this Deed of Trust encumbers a leasehold, the applicable lease) shall
require and in such amounts and for such periods as set forth in the Credit
Agreement.  The requirements of Trustor to maintain insurance coverages, and the
parties’ rights and obligations in the event of a casualty, are set forth more
fully in the Credit Agreement.
 
SECTION 4.       PRESERVATION AND MAINTENANCE OF PROPERTY; LEASEHOLDS.  Trustor
(a) shall not commit waste or permit impairment or deterioration of the
Property, (b) shall not abandon the Property, (c) to the extent so required by
the Credit Agreement, shall restore or repair all or any part of the Property to
the equivalent of its original condition, or such other condition as Beneficiary
may approve in writing, in the event of any damage, injury or loss thereto, (d)
shall keep the Property, including improvements, fixtures, equipment, machinery
and appliances thereon in good repair and shall replace fixtures, equipment,
machinery and appliances on the Property when necessary to keep such items in
good repair, (e) shall comply with all laws, ordinances, regulations and
requirements of any governmental body applicable to the Property, (f) shall
generally operate and maintain the Property in a manner to ensure maximum
rentals, values and marketability of the Property, and (g) shall give notice in
writing to Beneficiary of and, unless otherwise directed in writing by
Beneficiary, appear in and defend any action or proceeding purporting to affect
the Property, the security of this Deed of Trust or the rights or powers of
Beneficiary.  Neither Trustor nor any tenant or other person shall remove,
demolish or alter any improvement now existing or hereafter erected on the
Property or any fixture, equipment, machinery or appliance in or on the Property
except when incident to the replacement of fixtures, equipment, machinery and
appliances with items of like kind; provided however, that Trustor may make
non-structural alterations to the Property or improvements thereon to the extent
permitted by the Casino Lease.
 
SECTION 5.       USE OF PROPERTY.  Unless required by applicable law or unless
Beneficiary has otherwise agreed in writing, Trustor shall not allow changes in
the use for which all or any part of the Property was intended at the time this
Deed of Trust was executed.  Trustor shall not subdivide the Property or
initiate or acquiesce in a change in the zoning classification of the Property
without Beneficiary’s prior written consent (other than to the extent necessary
to cause the current use to comply with applicable zoning laws, ordinances or
regulations).
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-4-

--------------------------------------------------------------------------------

 

SECTION 6.       PROTECTION OF BENEFICIARY’S SECURITY.  If Trustor fails to
perform the covenants and agreements contained in this Deed of Trust or any
other Loan Document, or if any action or proceeding is commenced which affects
the Property or title thereto or the interest of Beneficiary therein, including,
but not limited to, eminent domain, insolvency, code enforcement, or
arrangements or proceedings involving a bankrupt or decedent, Beneficiary at
Beneficiary’s option may make such appearances, disburse such sums and take such
action as Beneficiary deems reasonably necessary, in its sole discretion, to
protect Beneficiary’s interest, including, but not limited to, (i) disbursement
of attorney’s fees, (ii) entry upon the Property to make repairs, (iii)
procurement of satisfactory insurance as provided herein, (iv) the payment of
any taxes and/or assessments levied against the Property and then due and
payable, and (v) payment of any other amounts contemplated in any of the Loan
Documents.  Any amounts disbursed by Beneficiary pursuant to this Section, with
interest thereon, shall become additional indebtedness of Trustor secured by
this Deed of Trust.  Unless Trustor and Beneficiary agree to other terms of
payment, such amounts shall be immediately due and payable upon demand and shall
bear interest from the date of disbursement at the rate then applicable to
principal under the Notes unless collection from Trustor of interest at such
rate would be contrary to applicable law, in which event such amounts shall bear
interest at the highest rate which may be collected from Trustor under
applicable law.  Nothing contained in this Section or elsewhere in any of the
Loan Documents shall require Beneficiary to incur any expense or take any action
hereunder.
 
SECTION 7.       INSPECTION.  Subject to the rights of Trustor under the Casino
Lease, Beneficiary may make or cause to be made reasonable entries upon and
inspections of the Property (including, but not limited to, phase I and/or phase
II environmental audits and inspections).  Any such entry or inspection shall be
at Beneficiary’s expense, except that Trustor shall reimburse Beneficiary on
demand for all expenses related to any such entry or inspection if (a) a Default
shall have occurred prior to such entry or inspection, or (b) if such entry or
inspection reveals (i) any Default, or (ii) any event or condition that with the
passage of time, or the giving of notice, or both, would become a Default. 
 
SECTION 8.       BOOKS AND RECORDS.  Trustor shall keep and maintain at all
times at Trustor’s address stated herein, or such other place as Beneficiary may
reasonably approve in writing, materially complete and accurate books of
accounts and records adequate to reflect correctly the results of the operation
of the Property and copies of all written contracts, leases and other
instruments which affect the Property.  Such books, records, contracts, leases
and other instruments shall be subject to examination and inspection at any
reasonable time by Beneficiary.
 
SECTION 9.       CONDEMNATION.  Trustor shall promptly notify Beneficiary of any
action or proceeding relating to any condemnation or other taking, whether
direct or indirect, of the Property, or part thereof, and Trustor shall appear
in and prosecute any such action or proceeding unless otherwise directed by
Beneficiary in writing.  Trustor authorizes Beneficiary, at Beneficiary’s
option, as attorney-in-fact for Trustor, to commence, appear in and prosecute,
in Beneficiary’s or Trustor’s name, any action or proceeding relating to any
condemnation or other taking of the Property, whether direct or indirect, and to
settle or compromise any claim in connection with such condemnation or other
taking.  The proceeds of any award, payment or claim for damages, direct or
consequential, in connection with any condemnation or other taking, whether
direct or indirect, of the Property, or part thereof, or for conveyances in lieu
of condemnation, are hereby assigned to and shall be paid to Beneficiary,
subject to the terms of the Credit Agreement.
 
SECTION 10.     TRUSTOR AND LIEN NOT RELEASED.  From time to time, Beneficiary
may, at Beneficiary’s option, without giving notice to or obtaining the consent
of Trustor, Trustor’s successors or assigns or of any junior lienholder or
guarantors, without liability on Beneficiary’s part and notwithstanding
Trustor’s breach of any covenant or agreement of Trustor in this Deed of Trust,
extend the time for payment of said indebtedness or any part thereof, reduce the
payments thereon, release anyone liable on any of said indebtedness, accept a
renewal note or notes therefor, release from the lien of this Deed of Trust any
part of the Property, take (with the consent of the party owning the same) or
release other or additional security, reconvey any part of the Property, consent
to any map or plan of the Property, consent to the granting of any easement,
join in any extension or subordination agreement, and agree in writing with
Trustor to modify the rate of interest or period of amortization of the Note or
change the amount of the monthly installments payable thereunder or otherwise
modify the terms and time of payment of said indebtedness.  Any actions taken by
Beneficiary pursuant to the terms of this Section shall not affect the
obligation of Trustor or Trustor’s successors or assigns to pay the sums secured
by this Deed of Trust and to observe the covenants of Trustor contained herein,
shall not affect the guaranty of any person, corporation, partnership or other
entity for payment of the indebtedness secured hereby, and shall not affect the
lien or priority of lien hereof on the Property.  Trustor shall pay Beneficiary
a reasonable service charge, together with such title insurance premiums and
reasonable attorney’s fees as may be incurred at Beneficiary’s option, for any
such action if taken at Trustor’s request.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-5-

--------------------------------------------------------------------------------

 

SECTION 11.     UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.  This Deed of Trust
is intended to be a security agreement pursuant to the Uniform Commercial Code,
as in effect in the State of Washington, as amended or recodified from time to
time (the “Uniform Commercial Code”) for any of the items specified above as
part of the Collateral which, under applicable law, may be subject to a security
interest pursuant to the Uniform Commercial Code, and Trustor hereby grants
Beneficiary a security interest in said items.  Trustor agrees that Beneficiary
may file this Deed of Trust, or a reproduction thereof, in the real estate
records or other appropriate index, as a financing statement for any of the
items specified above as part of the Collateral.  Any reproduction of this Deed
of Trust or of any other security agreement or financing statement shall be
sufficient as a financing statement.  In addition, Trustor agrees to execute and
deliver to Beneficiary, upon Beneficiary’s request, any financing statements, as
well as extensions, renewals and amendments thereof, and reproductions of this
Deed of Trust in such form as Beneficiary may reasonably require to perfect a
security interest with respect to said items.  Trustor shall pay all costs of
filing such financing statements and any extensions, renewals, amendments and
releases thereof, and shall pay all reasonable costs and expenses of any record
searches for financing statements Beneficiary may reasonably require.  Without
the prior written consent of Beneficiary, except as expressly provided in the
Credit Agreement, Trustor shall not create or suffer to be created pursuant to
the Uniform Commercial Code any other security interest in said items, including
replacements and additions thereto.  Upon a Default, Beneficiary shall have the
remedies of a secured party under the Uniform Commercial Code and, at
Beneficiary’s option, may also invoke the remedies provided herein or in any of
and subject to the terms of the Loan Documents, or pursuant to any applicable
law as to such items.  In exercising any of said remedies, Beneficiary may
proceed against the items of real property and any items of personal property
specified above as part of the Collateral separately or together and in any
order whatsoever, without in any way affecting the availability of Beneficiary’s
remedies under the Uniform Commercial Code or of the remedies provided herein or
in any of the Loan Documents.  This Deed of Trust constitutes a fixture filing
in accordance with the Washington Uniform Commercial Code (RCW 62A.9A-102(40))
as to all or any part of the Collateral which now or hereafter constitutes
"Fixtures" under RCW 62A.9A-102(41).
 
SECTION 12.     OBLIGATIONS REGARDING LEASES.  Trustor shall comply with and
observe Trustor’s obligations as landlord or sublandlord (as the case may be)
under all Leases of the Property or any part thereof.  Except as expressly set
forth in the Credit Agreement or consented to in writing by Lender (which
consent shall not be unreasonably withheld), Trustor shall not (i) lease any
portion of the Property, (ii) cancel, amend or modify any Lease of any portion
of the Property, (iii) approve any assignment, sublease or underlease of any
such Lease (except such of the same as Trustor is required to approve pursuant
to the terms of such Lease), or (iv) cancel or modify any guaranty, or release
any security deposit, letter of credit, or other item constituting security
pertaining to any Lease.
 
SECTION 13.     TRANSFERS OF THE PROPERTY OR BENEFICIAL INTERESTS IN
TRUSTOR.  The sale or other transfer of all or any part of the Property or of
interests in Trustor or its constituents is restricted in accordance with the
Credit Agreement.
 
SECTION 14.      FURTHER ENCUMBRANCES.    The pledge or encumbrance of all or
any portion of the Property or of interests in Trustor or its constituents is
restricted in accordance with the Credit Agreement.
 
SECTION 15.     GENERAL INDEMNITY.  In addition to any other indemnification
obligation set forth elsewhere in the Loan Documents, Trustor shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless
Beneficiary and its members or shareholders, directors, officers, agents,
employees, contractors, attorneys, servicers, and successors and assigns (the
“Indemnified Parties”) from and against any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages, losses, costs, expenses, diminutions in value,
fines, penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement, or punitive damages, of whatever kind or nature (including, but not
limited to reasonable attorneys’ fees and other costs of defense) (the “Losses”)
imposed upon or incurred by or asserted against any Indemnified Parties and
directly or indirectly arising out of or in any way relating to any one or more
of the following (but excluding:  (i) Losses arising out of Beneficiary’s gross
negligence or willful misconduct; or (ii) Losses arising under CERCLA, the Model
Toxic Control Act of the State of Washington (“MTCA”) or any other environmental
law), (a) ownership of this Deed of Trust or any of the Loan Documents, or
ownership of  the Property or any interest therein, or demand for or receipt of
any rent or any other amount to be paid by Trustor as “Tenant” under the Casino
Lease; (b) any amendment to, or restructuring of, any of the Loan Documents or
the obligations evidenced or secured thereby (except any of the same required
for a Secondary Market Transaction); (c) any and all lawful action that may be
taken by Beneficiary in connection with the enforcement of the provisions of any
of the Loan Documents, whether or not suit is filed in connection with same, or
in connection with Trustor, any guarantor or indemnitor and/or any member,
partner, joint venturer or shareholder thereof becoming a party to a voluntary
or involuntary federal or state bankruptcy, insolvency or similar proceeding;
(d) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(e) any use, nonuse or condition in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (f) any failure on the part of Trustor to
perform or be in compliance with any of the terms of any of the Loan Documents;
(g) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (h) the failure
of any person to file timely with the Internal Revenue Service an accurate Form
1099-B, Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Transactions, which may be required in connection with this Deed of
Trust, or to supply a copy thereof in a timely fashion to the recipient of the
proceeds of the transaction in connection with which this Deed of Trust is made;
(i) any failure of the Property to be in compliance with any applicable laws;
(j) the enforcement by any Indemnified Party of the provisions of this Section;
(k) any and all claims and demands whatsoever which may be asserted against
Beneficiary by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease (except to the extent that the same arises by reason of events occurring
after Beneficiary shall have succeeded to the interests of Trustor); (l) the
payment of any commission, charge or brokerage fee to anyone which may be
payable in connection with the Loans evidenced by the Notes; or (m) any
misrepresentation made by Trustor in any of the Loan Documents.  Any amounts
payable to Beneficiary by reason of the application of this Section shall become
immediately due and payable upon demand and shall bear interest at the rate then
applicable to principal outstanding under the Notes.  The foregoing indemnitees
shall survive payment of the indebtedness secured hereby and reconveyance of
this Deed of Trust.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-6-

--------------------------------------------------------------------------------

 

SECTION 16.     ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; BENEFICIARY IN
POSSESSION.  As part of the consideration for the indebtedness evidenced by the
Notes, and subject to the terms and conditions of the Credit Agreement, Trustor
hereby absolutely and unconditionally assigns and transfers to Beneficiary all
the Revenues of the Property, including those now due, past due, or to become
due by virtue of any Lease, other agreement for the use, occupancy or sale, of
all or any part of the Property, regardless of to whom the Revenues are
payable.  Subject to the terms and conditions of the Credit Agreement, Trustor
and Beneficiary intend this assignment of Revenues to constitute an absolute
assignment and not an assignment for additional security only.  Subject to the
terms and conditions of the Credit Agreement, irrespective of the existence or
nonexistence of any breach by Trustor of any covenant or agreement of Trustor in
this Deed of Trust or any of the Loan Documents, and without the necessity of
Beneficiary entering upon and taking and maintaining full control of the
Property in person, by agent or by a court-appointed receiver, Beneficiary shall
immediately be entitled to possession of all Revenues as specified in this
Section as the same become due and payable, including, but not limited to,
Revenues then due and unpaid, and any such Revenues received by Trustor shall be
held by Trustor as trustee for the benefit of Beneficiary only.
 
Trustor hereby covenants and represents that Trustor has not executed any prior
assignment of said Revenues, that Trustor has not performed, and will not
perform, any acts or has not executed, and will not execute, any instrument
which would prevent Beneficiary from exercising its rights under this Section,
and that at the time of execution of this Deed of Trust there has been no
anticipation or prepayment of any of the rents of the Property for more than one
month prior to the due dates of such rents.  Trustor covenants that Trustor will
not hereafter collect or accept payment of any rents of the Property more than
one month prior to the due dates of such rents.  Trustor further covenants that
Trustor will execute and deliver to Beneficiary such further assignments of
Revenues as Beneficiary may from time to time reasonably request.
 
Beneficiary, at its option at any time, after a Default shall have occurred
under any of the Loan Documents, shall have the complete right, power and
authority without taking possession, to demand, collect and receive and sue for
the rents and other sums payable under the Leases and to apply the proceeds
thereof in accordance with the Credit Agreement.  Upon the occurrence of a
Default, Beneficiary shall have the absolute right to (a) to declare all sums
secured hereby immediately due and payable, and, at its option, exercise any or
all of the rights and remedies contained in the Notes and in the Loan Documents;
and (b) without regard to the adequacy of the security, with or without process
of law, personally or by agent or attorney, or by a receiver to be appointed by
court, then and thereafter to enter upon, take and maintain possession of and
operate the Property, or any part thereof, together with all documents, books,
records, papers, and accounts relating thereto and exclude Trustor and its
agents and servants therefrom, and hold, operate, manage and control the
Property, or any part thereof, as fully and to the same extent as Trustor could
do if in possession and in such event, without limitation and at the expense of
Trustor, from time to time cause to be made all necessary or proper repairs,
renewals, replacements, useful alterations, additions, betterments and
improvements to the Property, or any part thereof, as Beneficiary deems
judicious, and pay taxes, assessments and prior or proper charges on the
Property, or any part thereof, and insure and reinsure the same, and lease the
Property, or any part thereof, for such terms and on such terms as Beneficiary
deems desirable, including leases for terms expiring beyond the maturity of the
indebtedness secured by the Loan Documents and cancel any Lease or sublease
thereof for any cause or on any ground which would entitle Trustor to cancel the
same.  In the event Beneficiary elects to seek the appointment of a receiver for
the Property upon a Default, Trustor hereby expressly consents to the
appointment of such receiver.  Beneficiary or the receiver shall be entitled to
receive a reasonable fee for so managing the Property.
 
If the Revenues of the Property are not sufficient to meet the reasonable costs,
if any, of taking control of and managing the Property and collecting the rents,
any funds expended by Beneficiary for such purposes shall become indebtedness of
Trustor to Beneficiary secured by this Deed of Trust.  Unless Beneficiary and
Trustor agree in writing to other terms of payment, such amounts shall be
payable upon notice from Beneficiary to Trustor requesting payment thereof and
shall bear interest from the date of disbursement at the rate stated in the
Notes unless payment of interest at such rate would be contrary to applicable
law, in which event such amounts shall bear interest at the highest rate which
may be collected from Trustor under applicable law.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-7-

--------------------------------------------------------------------------------

 

Any entering upon and taking and maintaining of control of the Property by
Beneficiary or the receiver and any application of Revenues as provided herein
shall not cure or waive any default hereunder or invalidate any other right or
remedy of Beneficiary under applicable law or provided herein.  This assignment
of Revenues shall terminate at such time as this Deed of Trust ceases to secure
the Obligations.
 
SECTION 17.     DEFAULTS; ACCELERATION; REMEDIES.
 
Upon the occurrence of any Default, Beneficiary may, at Beneficiary’s option,
declare all of the sums secured by this Deed of Trust to be immediately due and
payable without further demand, and may exercise, at Beneficiary’s option, and
by or through Trustee, by Beneficiary itself, or otherwise, any and all remedies
permitted hereunder, under any of the Loan Documents, or pursuant to applicable
law.
 
In addition, upon the occurrence of a Default and subject to any applicable cure
period, Beneficiary may, at Beneficiary’s option, and by or through Trustee, by
Beneficiary itself, or otherwise, do any one or more of the following:
 
(a)        Right to Perform Trustor’s Covenants.  If Trustor has failed to keep
or perform any covenant whatsoever contained in this Deed of Trust or the other
Loan Documents, Beneficiary may, but shall not be obligated to any person to do
so, perform or attempt to perform said covenant.  Any payment made or expense
incurred in the performance or attempted performance of any such covenant,
together with any sum expended by Beneficiary that is chargeable to Trustor or
subject to reimbursement by Trustor under the Loan Documents, shall be and
become a part of the indebtedness, and Trustor promises, upon demand, to pay to
Beneficiary, for the benefit of the Lenders, at the place where the Notes are
payable, all sums so incurred, paid or expended by Beneficiary, with interest
from the date when paid,  incurred or expended by Beneficiary at the Default
Rate set forth in Section 2.10(a) of the Credit Agreement.
 
(b)        Trustees Sale - Power of Sale. Upon any Default, Beneficiary may
deliver to Trustee a written declaration of default and demand for sale and a
written notice of default and election to cause Trustor’s interest in the
Property to be sold, and Trustee shall with or without entry, personally or by
its agents or attorneys insofar as applicable pursuant to and in accordance with
the laws of the State of Washington sell the Property, and all estate, right,
title, and interest, claim and demand therein, and right of redemption thereof,
at one or more sales, as an entity or in parcels, after such notice thereof as
may be required or permitted by law at public auction to the highest bidder for
cash, in lawful money of the United States, payable at the time of
sale.  Trustee may postpone from time to time any sale by it to be made under or
by virtue of this Deed of Trust by announcement at the time and place appointed
for such sale or for such postponed sale or sales; and, except as otherwise
provided by any applicable provision of law, Trustee, without further notice or
publication, may make such sale at the time and place to which the same shall be
so postponed.
 
Upon the completion of any sale or sales made by Trustee under or by virtue of
this subsection 17(b), Trustee shall execute and deliver to the accepted
purchaser or purchasers a good and sufficient instrument, or good and sufficient
instruments conveying, assigning and transferring all estate, right, title and
interest in and to the Property and rights sold, but without any covenant or
warranty, express or implied.  Any deed delivered to the purchaser at any sale
pursuant hereto may be without any covenant or warranty, expressed or
implied.  The recitals in the deed shall be prima facie evidence of the truth of
the statements made therein.   Any such sale or sales made under or by virtue of
this subsection 17(b), whether made under the power of sale herein granted or
under or by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale, shall operate to divest all of the estate, right, title,
interest, claim and demand whatsoever, whether at law or in equity, of Trustor
in and to the properties and rights so sold, and shall be a perpetual bar both
at law and in equity against Trustor and against any and all persons claiming or
who may claim the same, or any part thereof from, through or under Trustor.  In
the event of any sale made whether made under the power of sale herein granted
or under or by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale, the entire principal of, and interest on, the Notes, if
not previously due and payable, and all other sums required to be paid by
Trustor pursuant to this Deed of Trust, immediately thereupon shall, anything in
the Notes or in this Deed of Trust to the contrary notwithstanding, become due
and payable.  Upon any sale made under or by virtue of this subsection 17(b)
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Beneficiary may bid for and acquire the Property or any part thereof and, in
lieu of paying cash therefor may make settlement for the purchase price by
crediting upon the indebtedness of Trustor secured by this Deed of Trust the net
sales price after deducting therefrom the expenses of the sale, and the cost of
such action and any other sums which Beneficiary is authorized to deduct under
this Deed of Trust.  Beneficiary, upon so acquiring the Property, or any part
thereof shall be entitled to hold, lease, rent, operate, manage and sell the
same in any manner permitted by applicable laws.  To the full extent permitted
by applicable law, the Property or any part thereof, may be sold in one parcel
and as an entirety, or in such parcels, manner or order as Trustee in its sole
discretion may elect, and one or more exercises of the rights herein granted
shall not extinguish or exhaust the rights unless the entire Property is sold or
the entire indebtedness secured by this Deed of Trust paid in full; and
Beneficiary, or its assigns, shall collect the proceeds as provided in this Deed
of Trust or as required by applicable law; and Trustor agrees that in case of a
sale, as herein provided, Trustor or any person in possession under Trustor
shall then become and be tenants holding over, and shall forthwith deliver
possession to the purchaser at such sale, or be summarily dispossessed in
accordance with the provisions of law applicable to tenants holding over; the
rights hereby granted are in addition to any and all other remedies which
Beneficiary may have at law or in equity.  Trustor hereby expressly waives any
right which it may have to direct the order in which any of the Property shall
be sold in the event of any sale or sales pursuant hereto.  Beneficiary shall be
entitled to collect all costs and expenses incurred in pursuing such remedies,
including, but not limited to, reasonable attorney’s fees and costs of
environmental reports, appraisals, documentary evidence, abstracts, and title
reports.  Upon the breach of any representation, warranty, covenant or agreement
by Trustor in this Deed of Trust (including, but not limited to, the covenants
to pay when due sums secured by this Deed of Trust), or any other Loan Document,
Beneficiary, at Beneficiary’s option may, in addition to any remedies specified
in this covenant, invoke any other remedies provided in any other Loan Document
or as provided hereunder.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-8-

--------------------------------------------------------------------------------

 

The proceeds of the sale shall be applied in the following order: (a) to all
costs and expenses of the sale, including, but not limited to, fees for any
foreclosure services, reasonable attorney’s fees and a reasonable fee or
commission to Trustee, and costs of title evidence; (b) to all sums secured by
this Deed of Trust in such order as Beneficiary, in Beneficiary’s sole
discretion, directs; and (c) the excess, if any, to the person or persons
legally entitled thereto.
 
(c)        Beneficiary’s Judicial Remedies.  Beneficiary, or Trustee upon
written request of Beneficiary, may proceed by suit or suits, at law or in
equity, to enforce the payment of the indebtedness to foreclose the liens and
security interests of this Deed of Trust as against all or any part of the
Property, and to have all or any part of the Property sold under the judgment or
decree of a court of competent jurisdiction.  This remedy shall be cumulative of
any other nonjudicial remedies available to Beneficiary under this Deed of Trust
or the other Loan Documents.  Proceeding with a request or receiving a judgment
for legal relief shall not be or be deemed to be an election of remedies and
shall not bar any available nonjudicial remedy of Beneficiary.
 
(d)        Beneficiary’s Uniform Commercial Code Remedies.  Beneficiary may
exercise its rights of enforcement under the Uniform Commercial Code.
 
(e)        Other Rights.  Beneficiary (i) may surrender the policies maintained
by Trustor pursuant to this Deed of Trust or any part thereof, and upon receipt
shall apply the unearned premiums as a credit on the indebtedness, and, in
connection therewith, Trustor hereby appoints Beneficiary as agent and
attorney-in-fact (which is coupled with an interest and is therefore
irrevocable) for Trustor to collect such premiums; and (ii) may apply the
Reserves and any other funds held by Beneficiary toward payment of the
indebtedness; and (iii) shall have and may exercise any and all other rights and
remedies which Beneficiary may have at law or in equity, or by virtue of any of
the Loan Documents, or otherwise.
 
(f)         Discontinuance of Remedies.  In case Beneficiary shall have
proceeded to invoke any right, remedy, or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon the same for any
reason, Beneficiary shall have the unqualified right so to do and, in such
event, Trustor and Beneficiary shall be restored to their former positions with
respect to the indebtedness, the Loan Documents, the Property or otherwise, and
the rights, remedies, recourses and powers of Beneficiary shall continue as if
same had never been invoked.
 
SECTION 18.     ACCELERATION IN CASE OF TRUSTOR’S INSOLVENCY.  The Credit
Agreement includes provisions regarding acceleration upon certain bankruptcy
events and similar occurrences pertaining to the Property, Trustor, and the
constituents of Trustor.
 
SECTION 19.     REMEDIES CUMULATIVE.  Each remedy provided in this Deed of Trust
is distinct and cumulative to all other rights or remedies under this Deed of
Trust or afforded by law or equity, and may be exercised concurrently,
independently, or successively, in any order whatsoever.
 
SECTION 20.     WAIVER OF STATUTE OF LIMITATIONS.  Trustor hereby waives the
right to assert any statute of limitations as a bar to the enforcement of the
lien of this Deed of Trust or to any action brought to enforce the Notes or any
other obligation secured by this Deed of Trust.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-9-

--------------------------------------------------------------------------------

 

SECTION 21.     WAIVER OF MARSHALLING.  Notwithstanding the existence of any
other security interest in the Property held by Beneficiary or by any other
party, Beneficiary shall have the right to determine the order in which any or
all of the Property shall be subjected to the remedies provided
herein.  Beneficiary shall have the right to determine the order in which any or
all portions of the indebtedness secured hereby are satisfied from the proceeds
realized upon the exercise of the remedies provided herein.  Trustor, any party
who consents to this Deed of Trust and any party who now or hereafter acquires a
security interest in the Property and who has actual or constructive notice
hereof hereby waives any and all right to require the marshalling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein.
 
SECTION 22.     PERFECTION UPON RECORDATION.  Trustor acknowledges that
Beneficiary has taken all reasonable actions necessary to obtain, and that upon
recordation of this Deed of Trust, Beneficiary shall have, to the extent
permitted under applicable law, a valid and fully perfected, first priority,
present assignment of Trustor's interest in the rents arising out of any leases
of the Land and Trustor acknowledges and agrees that upon recordation of this
Deed of Trust, Beneficiary’s interest in such rents shall be deemed to be fully
perfected, “choate” and enforced as to Trustor and all third parties, including,
without limitation, any subsequently appointed trustee in any case under the
Bankruptcy Code (as hereinafter defined), without the necessity of commencing a
foreclosure action with respect to this Deed of Trust, making formal demand for
the rents, obtaining the appointment of a receiver or taking any other
affirmative action.
 
SECTION 23.     RELEASE.  Upon payment of all sums secured by this Deed of
Trust, Beneficiary shall release this Deed of Trust of record.  Trustor shall
pay Beneficiary’s then reasonable fee for such release of this Deed of Trust.
 
SECTION 24.      TRUSTOR’S ADDITIONAL COVENANTS.  Trustor hereby covenants,
agrees and undertakes as follows:
 
(a)        Alterations of Property.  Except to the extent otherwise permitted or
required in the Credit Agreement, Trustor shall not undertake or commence any
alterations of any improvements on the Property.
 
(b)        Further Assurances.  Trustor shall from time to time, at the request
of Beneficiary, (i) promptly correct any defect, error or omission which may be
discovered in the contents of this Deed of Trust or in any other Loan Document
or in the execution or acknowledgment thereof; (ii) execute, acknowledge,
deliver and record and/or file such further documents or instruments (including,
without limitation, further deeds of trust, mortgages, security agreements,
financing statements, continuation statements, assignments of rents or leases
and environmental indemnity agreements) and perform such further acts and
provide such further assurances as may be necessary, desirable or proper, in
Beneficiary’s reasonable opinion, to carry out more effectively the purposes of
this Deed of Trust and such other instruments and to subject to the liens and
security interests hereof and thereof any property intended by the terms hereof
or thereof to be covered hereby or thereby, including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property; provided that such documents or instruments do
not monetarily or otherwise materially increase Trustor’s liability or reduce
Trustor’s rights under the Loan Documents; and (iii) execute, acknowledge,
deliver, procure, and file and/or record any document or instrument (including
specifically, but without limitation, any financing statement) deemed advisable
by Beneficiary to protect the liens and the security interests herein granted
against the rights or interests of third persons; provided that such documents
or instruments do not monetarily or otherwise materially increase Trustor’s
liability or reduce Trustor’s rights under the Loan Documents.  Trustor will pay
all reasonable costs connected with any of the foregoing in this paragraph.
 
(c)        Deed of Trust Taxes.  Trustor shall, at any time any law shall be
enacted imposing or authorizing the imposition of any tax upon this Deed of
Trust, or upon any rights, titles, liens or security interests created hereby,
or upon the obligations secured hereby or any part thereof, immediately pay all
such taxes; provided that, if such law as enacted makes it unlawful for Trustor
to pay such tax, Trustor shall not pay nor be obligated to pay such tax, and in
the alternative, Trustor may, in the event of the enactment of such a law, and
must, if it is unlawful for Trustor to pay such taxes, prepay without penalty
the obligations secured hereby in full within 60 days after demand therefor by
Beneficiary.
 
(d)        Minerals.  Trustor shall not permit any drilling or exploration for
or extraction, removal or production of any mineral, natural element, compound
or substance from the surface or subsurface of the Property regardless of the
depth thereof or the method of mining or extraction thereof.
 
(e)        Maintenance of Trustor Name, Structure.  Trustor shall not change its
name, identity, structure or employer identification number during the term of
the Loans.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-10-

--------------------------------------------------------------------------------

 

(f)         Costs and Expenses.  Except as limited or provided otherwise by the
Credit Agreement, Trustor shall pay on demand all reasonable and bona fide
out-of-pocket costs, fees and expenses and other expenditures, whether incurred
before or after judgment, including, but not limited to, reasonable attorneys’
fees and expenses, paid or incurred by Beneficiary to third parties incident to
this Deed of Trust or any other Loan Document (including, but not limited to,
reasonable attorneys’ fees and expenses in connection with the negotiation,
preparation and execution hereof and of any other Loan Document and any
amendment hereto or thereto, any release hereof, any consent, approval or waiver
hereunder or under any other Loan Document, the making of any advance under the
Notes, and any suit to which Beneficiary is a party involving this Deed of Trust
or the Property) or incident to the enforcement of the obligations secured
hereby or the exercise of any right or remedy of Beneficiary under any Loan
Document.
 
(g)        Compliance with Laws.  Trustor shall maintain and keep the Property
in compliance with all applicable laws.
 
(h)        Covenant Running with the Land.  All of Trustor's obligations under
this Deed of Trust are intended by Trustor and Beneficiary to be, and shall be
construed as, covenants running with the Land.  As used herein, “Trustor” shall
refer to the party named in the first paragraph of this Deed of Trust and to any
subsequent owner of all or any portion of the Land.  All persons who may have or
may acquire an interest in the Land shall be deemed to have notice of, and be
bound by, the terms of the Loan Documents; however, no such party shall be
entitled to any rights thereunder without the prior written consent of
Beneficiary.  In addition, all of the covenants of Trustor in any of the Loan
Documents are incorporated herein by reference and, together with covenants in
this paragraph, shall be covenants running with the Land.
 
SECTION 25.     NOTICE.  All notices under this Deed of Trust shall be given in
accordance with the Credit Agreement.
 
SECTION 26.     GOVERNING LAW; SEVERABILITY.  This Deed of Trust and the
security interests (including in personal property) created hereunder shall be
governed by the laws of the state in which the Property is located.  In the
event that any provision of this Deed of Trust or any other Loan Document
conflicts with applicable law, such conflict shall not affect other provisions
of this Deed of Trust or the applicable Loan Document which can be given effect
without the conflicting provisions, and to this end the provisions of this Deed
of Trust and the other Loan Documents are declared to be severable.
 
SECTION 27.     TRANSFER OF LOAN.  Subject to the terms of the Credit Agreement,
Beneficiary and/or the Lenders, as applicable, may, at any time, sell, transfer
or assign the Notes, this Deed of Trust and the Loan Documents, or any part
thereof, and in connection therewith, Trustor shall provide such information and
otherwise cooperate as more fully set forth in the Credit Agreement.
 
SECTION 28.     SUCCESSORS AND ASSIGNS BOUND.  This Deed of Trust and the other
Loan Documents shall be binding upon and inure to the benefit of Trustor and
Beneficiary and their respective successors and assigns forever. The foregoing
is subject to the restrictions on transferability of the Property and interests
in Trustor and its constituents set forth in the Credit
Agreement.  Notwithstanding the foregoing, Beneficiary shall have no liability
under any of the Loan Documents for any matter arising after a Lender transfers
its interest in its Note to any successor.  However, Beneficiary shall continue
to have the benefit of all rights having accrued under the Loan Documents
theretofore, and all rights under all obligations of indemnification set forth
in the Loan Documents for matters arising theretofore, then, and thereafter.
 
SECTION 29.     FORBEARANCE BY BENEFICIARY NOT A WAIVER.  Any forbearance by
Beneficiary in exercising any right or remedy hereunder, or otherwise afforded
by applicable law, shall not be a waiver of or preclude the exercise of any
right or remedy.  The acceptance by Beneficiary of payment of any sum secured by
this Deed of Trust after the due date of such payment shall not be a waiver of
Beneficiary’s right to either require prompt payment when due of all other sums
so secured or to declare a default for failure to make prompt payment, subject
to any notice or grace period expressly provided for in the Credit
Agreement.  The procurement of insurance or the payment of taxes or other liens
or charges by Beneficiary in accordance with the Loan Documents shall not be a
waiver of Beneficiary’s right to accelerate the maturity of the indebtedness
secured by this Deed of Trust in accordance with the Loan Documents, nor shall
Beneficiary’s receipt of any awards, proceeds or damages, whether as proceeds of
insurance or condemnation awards or otherwise, operate to cure or waive
Trustor’s default in payment of sums secured by this Deed of Trust.
 
SECTION 30.     ESTOPPEL CERTIFICATE.  Trustor shall within ten business days of
a written request from Beneficiary furnish Beneficiary with a written statement,
duly acknowledged, setting forth the sums secured by this Deed of Trust and any
right of set-off, counterclaim or other defense which exists against such sums
and the obligations of this Deed of Trust and attaching true, correct and
complete copies of the Notes, this Deed of Trust and any other Loan Documents
and any and all modifications, amendments and substitutions thereof.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-11-

--------------------------------------------------------------------------------

 

SECTION 31.     WAIVER OF JURY TRIAL.  TRUSTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TRUSTOR MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONJUNCTION WITH THE
NOTES, THIS INSTRUMENT, ANY OTHER LOAN DOCUMENT, ANY OTHER AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER
PARTY.
 
SECTION 32.     MISCELLANEOUS.
 
(a)        No Oral Change.  No provision of this Deed of Trust or any of the
other Loan Documents may be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Trustor or Beneficiary, except only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.
 
(b)        Liability.  If Trustor consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several.
 
(c)        Captions.  The captions and headings of the Sections, paragraphs, and
other provisions of this Deed of Trust are for convenience only and are not to
be used to interpret or define the provisions hereof.
 
(d)        Duplicate Originals; Counterparts.  This Deed of Trust may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original.  This Deed of Trust may be executed in multiple
counterparts.
 
(e)        Number and Gender.  Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.
 
(f)         Subrogation.  If any or all of the indebtedness evidenced by the
Notes have been used to extinguish, extend or renew any indebtedness heretofore
existing against the Property, then, to the extent of the funds so used,
Beneficiary shall be subrogated to all of the liens securing the same.
 
(g)        Action through Agents.  In exercising any rights hereunder or under
any of the Loan Documents or taking any actions provided for herein or therein,
Beneficiary may act through its employees, agents or independent contractors as
authorized by Beneficiary.
 
(h)        Conflicts.  In the event of any conflict between this Deed of Trust
and the Credit Agreement, the Credit Agreement shall prevail.
 
SECTION 33.     STATE –SPECIFIC PROVISIONS.
 
(a)        Principles of Construction.  In the event of any inconsistencies
between the terms and conditions of this Section 33 and the terms and conditions
of this Deed of Trust, the terms and conditions of this Section 33 shall control
and be binding.
 
(b)        Fixture Filing.  This Deed of Trust shall constitute a security
agreement and continuously perfected financing statement filed as a fixture
filing.  Trustor hereby authorizes Beneficiary to execute, deliver, file or
refile as secured party as such term is used in the Uniform Commercial Code of
the State of Washington (the “Secured Party”), without joinder of the debtor as
such term is used in the Uniform Commercial Code (the “Debtor”), any financing
statement, continuation statement, or other instruments Beneficiary may
reasonably require from time to time to perfect or renew such security interest
under the Uniform Commercial Code of the State of Washington.  The Trustor with
respect to the Property is, for the purposes of this Deed of Trust, deemed to be
the Debtor, and Beneficiary is deemed to be the Secured Party.  The addresses of
Secured Party and Debtor from which information concerning the security
agreement may be obtained are set forth on the first page of this Deed of
Trust.  Trustor’s Washington organizational identification number is
[602990936].
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-12-

--------------------------------------------------------------------------------

 

(c)        Power of Sale.  In the event of any Default and upon written request
of Beneficiary, Trustee shall sell the Property in accordance with the Deed of
Trust Act of the State of Washington (RCW Chapter 61.24 as existing now or
hereafter amended) and the Uniform Commercial Code, where applicable, at public
auction to the highest bidder.  Any person except Trustee may bid at the
Trustee’s sale.  Trustee shall apply the proceeds of the sale as follows:  (i)
to the expenses of sale, including a reasonable Trustee’s fee and attorneys’
fees; (ii) to all the indebtedness evidenced by the Credit Agreement and all
other indebtedness secured by this Deed of Trust or any other instrument; (iii)
the surplus, if any, shall be distributed in accordance with said Deed of Trust
Act.  Trustee shall deliver to the purchaser at the sale its deed, without
warranty, which shall convey to the purchaser the interest in the property which
Trustor had or had the power to convey at the time of its execution of this Deed
of Trust and such as it may have acquired thereafter.  Trustee’s deed shall
recite the facts showing that the sale was conducted in compliance with all the
requirements of the law and of this Deed of Trust, which recital shall be prima
facie evidence of such compliance and conclusive evidence thereof in favor of
bona fide purchasers and encumbrances for value.  The power of sale conferred by
this Deed of Trust and by the Deed of Trust Act of the State of Washington is
not an exclusive remedy, and when not exercised Beneficiary may foreclose this
Deed of Trust as a mortgage.
 
(d)        Trustee Notification Obligation.  Unless otherwise provided by
applicable law, Trustee is not obligated to notify any party hereto of pending
sale under any other deed of trust or security instrument or of any action or
proceeding in which Trustor, Trustee or Beneficiary shall be a party, unless
such action or proceeding is brought by Trustee.
 
(e)        Beneficiary Right of Rescission.  Beneficiary, from time to time
before the Trustee’s sale of the Property pursuant to this Section 33, may
rescind any notice of default or notice of sale by executing and delivering to
Trustee a written notice of discontinuance of the Trustee’s sale, which notice,
when recorded, shall also constitute a cancellation of any prior notice of
default and notice of sale.  The exercise by Beneficiary of such right of
rescission shall not constitute a waiver of any breach or default then existing
or subsequently occurring, or impair the right of Beneficiary to execute and
deliver to Trustee, as above provided, other notices of default and notices of
sale, nor otherwise affect any provision, covenant or condition of the Credit
Agreement and/or of this Deed of Trust or any of the rights, obligations or
remedies of the parties thereunder or hereunder.
 
(f)         Trustor Statutory Right of Redemption.  In the event that this Deed
of Trust is foreclosed as a mortgage and the Property sold at a foreclosure
sale, the purchaser may, during the statutory redemption period, make such
repairs or alterations on the Property as may be reasonably necessary for the
proper operation, care, preservation, protection and insuring thereof.  Any sums
so paid, together with interest thereon from the time of such expenditure at an
interest rate equal to the rate otherwise applicable plus three percent (3%) per
annum until paid, shall be added to and become a part of the amount required to
be paid for redemption from such sale.
 
(g)        Beneficiary Foreclosure Rights.  Beneficiary shall have the right, at
its option, to foreclose this Deed of Trust subject to the rights of any tenant
or tenants of the Property, and the failure to make any such tenant or tenants a
party defendant to any such suit or action or to foreclose their rights will not
be asserted by the Trustor as a defense in any action or suit instituted to
collect the indebtedness secured hereby or any part thereof or any deficiency
remaining unpaid after foreclosure and sale of the Property, any statute or rule
of law at any time existing to the contrary notwithstanding.  In the case of a
sale pursuant to a foreclosure of this Deed of Trust, the Property, real,
personal or mixed, may be sold as an entirety or in parcels, by one sale or by
several sales held at one time or at different times, all as Trustee, in its
unrestricted discretion, may elect, and Trustor, for and on behalf of itself and
all persons claiming by, through or under Trustor, waives any and all right to
have the property and estates comprising the Property marshaled upon any
foreclosure sale and agrees that, upon foreclosure, the Property may be sold as
an entirety and not in parcels.
 
(h)        Trustee Acceptance.  Trustee accepts this Trust when this Deed of
Trust, duly executed and acknowledged, is made a public record as provided by
law.
 
(i)         Substitution of Trustee.  Beneficiary may, from time to time, by a
written instrument executed and acknowledged by Beneficiary and recorded in the
county or counties where the Property is located, and by otherwise complying
with appropriate statutory provisions, substitute a successor or successors for
the Trustee named herein or acting hereunder.  Upon the recording of such
appointment in the mortgage records of the county or counties in which the
Property is situated, the successor Trustee shall be vested with all the powers
of the original Trustee.
 
(j)         Trustor Notice Address.  Trustor requests that a copy of any notice
of default and of any notice of sale hereunder be mailed to Trustor at the
address referenced in the first paragraph hereof.
 
(k)        Non-Agricultural Use.  The Property which is the subject of this Deed
of Trust is not used principally for agricultural purposes.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-13-

--------------------------------------------------------------------------------

 

(l)         Commercial Use.  The obligations and indebtedness evidenced by the
Notes and the Credit Agreement were incurred primarily for commercial,
investment or business purposes and not for personal, family or household
purposes.
 
(m)       Protective Advances.  It is hereby agreed that Beneficiary is hereby
subrogated to all of the rights, liens, remedies, equities, superior title and
benefits held, owned, possessed or enjoyed at any time by any owners or holders
of the indebtedness discharged from funds advanced under the Notes.  Trustor
further agrees that if it becomes necessary for Beneficiary to advance any sum
greater than the indebtedness permitted under the Credit Agreement (which
advancement may be for taking up vendor’s or other liens, past due taxes,
insurance premiums, liens for labor or materials, for procuring deeds or any
other instruments or actions to protect title of Trustor or otherwise preserve,
protect and/or perfect Beneficiary’s interests in the collateral or other
security granted by Trustor pursuant to the Loan Documents, and/or to enforce
its rights under this Deed of Trust or any of the other Loan Documents),
Beneficiary may do so and such advancements and expenditures, plus interest
thereon, shall constitute additional sums secured by this Deed of Trust, which
advancements and expenditures Trustor hereby agrees to cause Borrower to pay
upon demand.  To the full extent permitted by applicable laws, the lien of this
Deed of Trust, as to all such sums so advanced, shall have priority over all
subsequent liens and encumbrances, including statutory liens, excepting solely
taxes and assessments levied on the Property secured by the Deed of Trust.
 
(n)        Notice Regarding Oral Agreements.  WASHINGTON STATE NOTICE:  ORAL
AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY/EXTEND CREDIT, OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
SECTION 34.     TRUSTEE.  Trustee may resign by the giving of written notice of
such resignation to Beneficiary.  If Trustee shall die, resign, or become
disqualified from acting in the execution of this trust, or if, for any reason,
Beneficiary shall prefer to appoint a substitute trustee or multiple substitute
trustees, or successive substitute trustees or successive multiple substitute
trustees, to act instead of the aforenamed Trustee, Beneficiary shall have full
power to appoint a substitute trustee (or, if preferred, multiple substitute
trustees) in succession who shall succeed (and if multiple substitute trustees
are appointed, each of such multiple substitute trustees shall succeed) to all
the estates, rights, powers, and duties of the aforenamed Trustee and shall
execute, acknowledge and record a sufficient deed of appointment in compliance
with local law.  Such appointment may be executed by any authorized agent of
Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the board of directors or any
superior officer of the corporation.  If multiple substitute Trustees are
appointed, each of such multiple substitute Trustees shall be empowered and
authorized to act alone without the necessity of the joinder of the other
multiple substitute trustees, whenever any action or undertaking of such
substitute trustees is requested or required under or pursuant to this Deed of
Trust or applicable law.  Any substitute Trustee appointed pursuant to any of
the provisions hereof shall, without any further act, deed, or conveyance,
become vested with all the estates, properties, rights, powers, and trusts of
its or his predecessor in the rights hereunder with like effect as if originally
named as Trustee herein; but nevertheless, upon the written request of
Beneficiary or of the substitute Trustee, the Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute Trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and moneys held by such Trustee to the substitute
Trustee so appointed in the Trustee’s place.  No fees or expenses shall be
payable to Trustee, except in connection with a foreclosure of the Collateral or
any part thereof or in connection with the release of the Collateral following
payment in full of the indebtedness.
 
Notwithstanding anything contained in this Deed of Trust, Trustee (including any
successor of Trustee) shall have the power of sale under this Deed of Trust in
lieu of Beneficiary, and all references in the Deed of Trust to Beneficiary
having a power of sale shall refer instead to the power of sale in Trustee.  The
construction of this instrument as a deed of trust and the grant to Trustee as
set forth above shall not limit the rights and authorities separately granted to
Beneficiary under this Deed of Trust except as expressly provided in this
Section 34 and shall not limit the assignment of leases and rents to Beneficiary
contained in this Deed of Trust or as separately provided in the Credit
Agreement of even date herewith between Trustor and Beneficiary with respect to
the Property.
 
SECTION 35.     TRUSTEE’S COVENANTS AND ACCEPTANCE.  Trustee covenants
faithfully to perform the trust herein created, being liable, however, only for
gross negligence or willful misconduct.  Trustee accepts this trust, when this
Deed of Trust, duly executed and acknowledged, is made a public record as
provided by law.  Trustee is not obligated to notify any party hereto of any
action or proceeding in which Trustor, Beneficiary or Trustee shall be a party
unless brought by Trustee.
 
SECTION 36.      CASINO LEASE PROVISIONS.  
 
(a)        Casino Lease.  The Casino Lease consists of the following documents:
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-14-

--------------------------------------------------------------------------------

 

(i)         Commercial Premises Lease (Parking Lot) (the “Hollywood Casino
Parking Lot Lease”), dated as of March 5, 2007, between Hollydrift Gaming, Inc.,
d/b/a Club Hollywood, as Lessee (“Tenant”), and Old 99 Property Group, LLC, as
Lessor (“Landlord”); and
 
(ii)        that certain Bill of Sale and Assignment and Assumption Agreement
dated on or about the date hereof, wherein Tenant assigned the Hollywood Casino
Parking Lot Lease to Trustor, and Trustor assumed all of Tenant’s obligations
thereunder.
 
As used herein, the “Casino Lease” shall mean the above-described documents and
any modifications and amendments thereof that hereafter may be executed and
approved in writing in advance by Beneficiary.
 
(b)        Trustor represents and warrants in favor of Beneficiary as follows:
 
(i)         Trustor has delivered to Beneficiary a true, correct and complete
copy of the Casino Lease. The Casino Lease contains the entire agreement of
Landlord and Trustor pertaining to the Property and has not been amended,
modified, supplemented or assigned.  Trustor has no estate, right, or interest
in or to the Property except under and pursuant to the Casino Lease.  Except for
the documents expressly identified in Section 36(a) above, no modifications or
amendments have occurred to the Casino Lease.  No such modifications or
amendments are contemplated.  Landlord and Trustor have no agreements pertaining
to all or any portion of the Property or improvements other than the agreements
set forth in the Casino Lease.
 
(ii)        To the best knowledge of Trustor, Landlord is the exclusive fee
simple owner of the Property, subject only to the Casino Lease and items
expressly disclosed in the policy of title insurance issued in favor of
Beneficiary in connection with the origination of this Deed of Trust, and
Landlord is the sole owner of the lessor’s interest in the Casino Lease.
 
(iii)       The Casino Lease is in full force and effect.  All conditions and
contingencies to the effectiveness of the Casino Lease and the commencement of
the regular term thereof (“Term”) have been satisfied.  The Term has commenced,
is in effect, and is scheduled to expire February 28, 2017.  The Casino Lease
provides for four (4) options to extend the Casino Lease for a period of five
(5) years in each case.
 
(iv)      No breach or default under the Casino Lease (a “Casino Lease Default”)
exists or has occurred (i) as to Trustor’s obligations under the Casino Lease,
nor (ii) to Trustor’s best knowledge, as to Landlord’s obligations under the
Casino Lease.  Trustor does not have and has not received any notice,
communication, or information that a Casino Lease Default has occurred or
exists, or that Landlord or anyone alleges the same to have occurred or exist.
 
(v)       Trustor is the exclusive owner of the tenant’s interest under and
pursuant to the Casino Lease.  Trustor has not assigned, transferred, or
encumbered any interest of Trustor in, to, or under the Casino Lease, except in
favor of Beneficiary pursuant to this Deed of Trust and the Loan Documents, and
also except for subleases as to which Trustor is the sublessor.  There are no
leases affecting the Property other than the Casino Lease and such subleases.
 
(vi)      Neither the execution and delivery of the Loan Documents by Trustor
nor Trustor’s performance in accordance therein will constitute a breach of or
default under, or result in the creation of any mortgage, charge, lien or
encumbrance under:
 
(a)           any law, statute or regulation, of Canada, the United States of
America or of any other jurisdiction in which Trustor does business or is
otherwise subject to jurisdiction; or
 
(b)     any agreement or instrument to which Trustor is a party including but
not limited to the Casino Lease.
 
(c)        As security for all obligations secured by this Deed of Trust,
Trustor hereby irrevocably grants, conveys, transfers and assigns to Trustee in
trust for the benefit of Beneficiary, with power of sale and right of entry and
possession, all right, title, and interest in and to the Property that may
hereafter be acquired by Trustor.  Without limitation of the foregoing, if
Trustor should acquire the fee estate in the Property or in any land or
improvements comprising the same, or should acquire any interest or estate in
the Property or any component thereof other than Trustor presently holds, then
this Deed of Trust shall encumber and constitute a lien upon any and all of such
interest or estate, without further act or instrument by Trustor or
anyone.  Trustor immediately shall notify Beneficiary of any such
acquisition.  Upon reasonable request of Beneficiary and without cost or expense
to Beneficiary, Trustor will execute, acknowledge and deliver all such further
instruments and assurances as Beneficiary shall require to ratify, confirm, or
perfect Beneficiary’s lien on any right, title, interest or estate in or to the
Property acquired at any time hereafter.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-15-

--------------------------------------------------------------------------------

 

(d)        No merger shall occur by reason of any acquisition by Trustor of any
additional right, title, interest or estate in or to the Property or any
component thereof. Without limitation of the foregoing, unless Beneficiary shall
otherwise expressly consent in writing, which consent may be withheld by
Beneficiary in its sole and absolute discretion, the leasehold estate under the
Casino Lease and any other interest or estate in the Property shall not merge
but shall always remain separate and distinct, notwithstanding any common
ownership of the leasehold estate and any other interest or estate.
 
(e)        Trustor shall not cause, join in, or suffer to occur any actual or
purported modification, amendment, surrender, or termination of the Casino
Lease, and Trustor shall have no right or power to modify, amend, terminate, or
surrender the Casino Lease, in each case without the prior written consent of
Beneficiary, which consent may be withheld by Beneficiary in its sole and
absolute discretion.  Any attempted or purported modification, amendment,
surrender or termination of the Casino Lease without Beneficiary’s prior written
consent shall be null and void and of no force or effect.
 
(f)         Trustor shall fully perform as and when due each and all of its
obligations under the Casino Lease in accordance with the terms of the Casino
Lease, and shall not cause or suffer to occur any breach or default in any of
such obligations, and shall enforce the obligations of Landlord under the Casino
Lease to the end that Trustor may enjoy all the rights granted under the Casino
Lease.  Trustor shall keep and maintain the Casino Lease in full force and
effect.  If Trustor shall receive forbearance from Landlord or otherwise shall
be excused from full and timely performance of any of its obligations under the
Casino Lease, the same shall not postpone, excuse, diminish, or otherwise affect
the obligations of Trustor under this paragraph.
 
Further, notwithstanding that certain of Trustor’s obligations under this Deed
of Trust may be similar or identical to certain of Trustor’s obligations under
the Casino Lease, all of Trustor’s obligations under this Deed of Trust are and
shall be separate from and in addition to its obligations under the Casino
Lease, and the inclusion herein of any obligations relating to similar or
identical matters as to which Trustor is obligated under the Casino Lease shall
not restrict or limit Trustor’s obligations to perform promptly all of its
obligations as tenant under the Casino Lease and nothing in this Deed of Trust
shall be construed as requiring Trustor or Beneficiary to take or omit to take
any action which would cause a default under the Casino Lease.
 
If Trustor shall have or receive notice or information that compliance with any
of Trustor’s obligations under either this Deed of Trust or the Casino Lease may
constitute or give rise to a breach or default under the other of them, then
Trustor immediately shall notify Beneficiary in writing of the same.  If
Beneficiary shall have or receive any such notice or information, then
Beneficiary may (but shall not be obligated to) give written instructions to
Trustor, in which case Trustor shall comply with such instructions.
 
(g)        If Trustor shall have or receive any notice or information that (i)
any Casino Lease Default has occurred or may occur, (ii) any litigation or
arbitration proceeding with respect to the Casino Lease has been or may be
instituted, (iii) any action or proceeding to terminate the Casino Lease or to
recover possession of the property covered by the Casino Lease has been or may
be instituted, then Trustor immediately shall notify Beneficiary in writing of
the same and immediately shall deliver to Beneficiary a true and complete copy
of each such notice.  Further, Trustor immediately shall furnish to Beneficiary
all information that it may reasonably request concerning the performance by
Trustor or Trustor’s obligations under the Casino Lease.
 
(h)        If any Casino Lease Default shall occur, or if Beneficiary reasonably
believes that a Casino Lease Default has occurred or may occur, or if Landlord
asserts that a Casino Lease Default has occurred (whether or not Trustor
questions or denies such assertion), then Beneficiary may (but shall not be
obligated to) take any action that Beneficiary deems necessary or desirable,
including without limitation (i) performance or attempted performance of any of
Trustor’s obligations under the Casino Lease, (ii) curing or attempting to cure
any actual or purported Casino Lease Default, (iii) mitigating or attempting to
mitigate any damages or consequences of the same, and (iv) entry upon the
Property for any or all of such purposes.  Upon Beneficiary’s request, Trustor
shall submit satisfactory evidence of payment or performance of any of its
obligations under the Casino Lease.
 
Beneficiary may pay and expend such sums of money as Beneficiary in its sole
discretion deems necessary or desirable for any such purpose, and Trustor shall
pay to Beneficiary immediately upon demand all such sums so paid or expended by
Beneficiary, together with interest thereon from the date of expenditure at the
rate of interest then applicable to principal at the Default Rate set forth in
Section 2.10(a) of the Credit Agreement.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-16-

--------------------------------------------------------------------------------

 

(i)         [Intentionally Omitted.]
 
(j)         If the Casino Lease shall be rejected, canceled, or terminated for
any reason whatsoever, and if Beneficiary or its nominee thereafter or in
connection therewith shall acquire any right, title, interest or estate in or to
the Property (which may include without limitation any new lease of the
Property) then Trustor shall have no right, title, interest or estate in or to
such new lease, or the leasehold estate created by such new lease, or any other
interest of Beneficiary or its nominee in the Property.
 
(k)        Trustor shall not commence any action or proceeding against Landlord
or affecting or potentially affecting the Casino Lease or Trustor’s or
Beneficiary’s interest therein or in the Property, without the prior written
consent of Beneficiary, which Beneficiary may withhold in its sole and absolute
discretion.  Trustor shall notify Beneficiary immediately if any action or
proceeding shall be commenced between Landlord and Trustor, or affecting or
potentially affecting the Casino Lease or Trustor’s or Beneficiary’s interest
therein or in the Property (including without limitation any case commenced by
or against Landlord under  Title 11 U.S.C.A. § 101 et seq. and the regulations
adopted and promulgated thereto (as the same may be amended from time to time,
the “Bankruptcy Code”).  Beneficiary shall have the option, exercisable upon
notice from Beneficiary to Trustor, to conduct and control any such action or
proceeding with counsel of Beneficiary’s choice.  Beneficiary may proceed in its
own name or in the name of Trustor in such action or proceeding, and Trustor
shall cooperate with Beneficiary, comply with the instructions of Beneficiary
(which may include withdrawal or exclusion of Trustor from such action or
proceeding), and execute any and all powers, authorizations, consents or other
documents required by Beneficiary in connection therewith.  Trustor shall
indemnify and hold harmless Beneficiary from and against any and all claims,
costs, expenses, attorneys’ fees, losses, and damages suffered or incurred by
Beneficiary in or as a consequence of any such action or proceeding.  Trustor
shall pay or reimburse Beneficiary for any and all of the same, together with
interest on any such expenditures by Beneficiary at the rate of interest then
applicable to principal under the Notes, immediately upon demand by Beneficiary.
 
(l)         Trustor shall use its best efforts to obtain and deliver to
Beneficiary within 20 days after written request by Beneficiary, an estoppel
certificate from Landlord setting forth (i) that the Casino Lease has not been
modified or, if it has been modified, the date of each modification (together
with copies of each such modification), (ii) the rent payable under the Casino
Lease, (iii) the dates to which all rent and other charges have been paid,
(iv) whether there are any alleged Casino Lease Defaults and, if so, setting
forth the nature thereof in reasonable detail, and (v) such other matters as
Beneficiary may reasonably request.
 
(m)       Notwithstanding anything to the contrary contained herein, this Deed
of Trust shall not constitute an assignment of the Casino Lease, and Beneficiary
shall have no liability or obligation thereunder by reason of its acceptance of
this Deed of Trust.
 
(n)        Trustor acknowledges that pursuant to Section 365 of the Bankruptcy
Code it is possible that a trustee in bankruptcy of the Landlord under the
Casino Lease, or such Landlord as a debtor-in-possession, could reject the
Casino Lease, in which case Trustor, as tenant, would have the election
described in Section 365(h) of the Bankruptcy Code (which election, as the same
may be amended from time to time, and together with any comparable right under
any other state or federal law relating to bankruptcy, reorganization or other
relief for debtors, whether now or hereafter in effect, is herein called the
“Election”) to treat the Casino Lease as terminated by such rejection or, in the
alternative, to remain in possession for the balance of the term of the Casino
Lease and any renewal or extension thereof that is enforceable by the tenant
under applicable nonbankruptcy law.  Trustor shall not permit the termination of
the Casino Lease by exercise of the Election or otherwise without the prior
written consent of Beneficiary, which consent may be withheld, conditioned or
delayed for any reason in Beneficiary’s sole and absolute discretion.   Trustor
acknowledges that since the Casino Lease is a primary part of the security for
the Loans, it is not anticipated that Beneficiary would consent to termination
of the Casino Lease.
 
In order to secure the covenant made in this section and as security for the
Loans, Trustor assigns the Election and all rights related thereto to
Beneficiary.  Trustor acknowledges and agrees that the foregoing assignment of
the Election and related rights is one of the rights which Beneficiary may use
at any time in order to protect and preserve the other rights and interests of
Beneficiary under this Deed of Trust and the other Loan Documents, since
exercise of the Election in favor of terminating the Casino Lease would
constitute waste hereunder.  Trustor agrees that exercise of the Election in
favor of preserving the right to possession under the Casino Lease shall not be
deemed to constitute a taking or sale of the Property by Beneficiary and shall
not entitle Trustor to any credit against the Guaranteed Obligations.
 
Trustor acknowledges and agrees that in the event the Election is exercised in
favor of Trustor remaining in possession, Trustor’s resulting rights under the
Casino Lease, as adjusted by the effect of Section 365 of the Bankruptcy Code,
shall then be part of the Property and shall be subject to the liens created by
this Deed of Trust and the other Loan Documents.  The liens in favor of
Beneficiary under this Deed of Trust and the other Loan Documents shall attach
to all of Trustor’s rights and remedies at any time arising under or pursuant to
Section 365 of the Bankruptcy Code, including, without limitation, all of
Trustor’s rights to remain in possession of the Property.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-17-

--------------------------------------------------------------------------------

 

Trustor hereby appoints Beneficiary as its attorney in fact to act on behalf of
Trustor in connection with all matters relating to or arising out of the
assumption or rejection of any lease affecting the Property, in which the other
party to the lease is a debtor in a case under the Bankruptcy Code.  This grant
of power of attorney is present, unconditional, irrevocable, durable and coupled
with an interest.
 
(o)        Trustor acknowledges and agrees that in any case commenced by or
against Trustor under the Bankruptcy Code, Beneficiary by reason of the liens
and rights granted under this Deed of Trust and the Loan Documents shall have a
substantial and material interest in the treatment and preservation of Trustor’s
rights and obligations under the Casino Lease, and that Trustor shall, in the
bankruptcy case, provide to Beneficiary immediate and continuous adequate
protection of such interests.  Trustor and Beneficiary agree that such adequate
protection shall include but shall not necessarily be limited to the following:
 
(i)         Beneficiary shall be deemed a party to the Casino Lease (but shall
not have any obligations thereunder) for purposes of Section 365 of the
Bankruptcy Code, and shall have standing to appear and act as a party in
interest in relation to any matter arising out of or related to the Casino Lease
or the Property.
 
(ii)        Trustor shall serve on Beneficiary all notices, pleadings and other
documents relating to or affecting the Casino Lease or the Property.  Any
notice, pleading or document served by Trustor on any other party in the
bankruptcy case shall be contemporaneously served by Trustor on Beneficiary, and
any notice, pleading or document served upon or received by Trustor from any
other party in the bankruptcy case shall be served by Trustor on Beneficiary
immediately upon receipt by Trustor.
 
(iii)       Upon written request of Beneficiary, Trustor shall assume the Casino
Lease, and shall take such steps as are necessary to preserve Trustor’s right to
assume the Casino Lease, including without limitation obtaining extensions of
time to assume or reject the Casino Lease under Subsection 365(d) of the
Bankruptcy Code to the extent it is applicable.
 
(iv)       If Trustor seeks to reject the Casino Lease pursuant to Section
365(a) of the Bankruptcy Code, then Trustor shall give Beneficiary not less than
ten (10) days’ prior notice of the date on which Trustor shall apply to the
bankruptcy court for authority to reject the Casino Lease.  Beneficiary shall
have the right, but not the obligation, to serve upon Trustor within such 10-day
period a notice stating that (A) Beneficiary demands that Trustor assume and
assign the Casino Lease to Beneficiary pursuant to Section 365 of the Bankruptcy
Code and (B) Beneficiary agrees to cure or provide adequate assurance of prompt
cure of all defaults and provide adequate assurance of future performance under
the Casino Lease.  If Beneficiary serves upon Trustor the notice described in
the preceding sentence, Trustor shall not seek to reject the Casino Lease and
shall comply with the demand provided for in clause (A) of the preceding
sentence within thirty (30) days after the notice shall have been given, subject
to the performance by Beneficiary of the agreement provided for in clause (B) of
the preceding sentence.  (v)Effective upon the entry of an order for relief in
respect to Trustor under the Bankruptcy Code, Trustor hereby assigns to
Beneficiary a non-exclusive right to apply to the bankruptcy court under Section
365(d)(4) of the Bankruptcy Code for an order extending the period during which
the Casino Lease may be rejected or assumed.
 
Trustor shall join with and support any request by Beneficiary to grant and
approve the foregoing as necessary for adequate protection of Beneficiary’s
interests.  Notwithstanding the foregoing, Beneficiary may seek additional terms
and conditions, including such economic and monetary protections as it deems
appropriate to adequately protect its interests, and any request for such
additional terms or conditions shall not delay or limit Beneficiary’s right to
receive the specific elements of adequate protection set forth herein.
 
Where reference is made to any code section or other law, the same shall include
any successor statute or provisions of law to the same or substantially the same
effect.
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-18-

--------------------------------------------------------------------------------

 

(p)        Where reference herein is made to the rights or obligations of
Trustor under the Casino Lease, the same shall refer to all rights and
obligations of the original casino lessee and its successors under the Casino
Lease, including all of Trustor’s predecessors, successors, and assigns in its
interest under the Casino Lease.  Where reference herein is made to the rights
or obligations of Landlord under the Casino Lease, the same shall refer to all
rights and obligations of the original casino lessor and its successors under
the Casino Lease, including all of Landlord’s predecessors, successors, and
assigns in its interest under the Casino Lease.
 
SECTION 37.     Trustor’s Waivers. Trustor hereby waives:  (a) any defense based
upon any legal disability or other defense of Borrower, any other Trustor or
other Person, or by reason of the cessation or limitation of the liability of
Borrower from any cause other than full payment of all sums payable under the
Notes or any of the other Loan Documents; (b) any defense based upon any lack of
authority of the officers, directors, partners or agents acting or purporting to
act on behalf of Borrower or any principal of Borrower or any defect in the
formation of Borrower or any principal of Borrower; (c) any defense based upon
the application by Borrower of the proceeds of the Loans for purposes other than
the purposes represented by Borrower to Beneficiary or any Lender or intended or
understood by Beneficiary or any Lender or any Trustor; (d) any defense of any
Trustor based upon Beneficiary’s or any Lender’s election of any remedy against
any Trustor or Borrower or both; (e) any defense based upon Beneficiary’s or any
Lender’s failure to disclose to any Trustor any information concerning
Borrower’s financial condition or any other circumstances bearing on Borrower’s
ability to pay all sums payable under the Notes or any of the other Loan
Documents; (f) any defense based upon any statute or rule of law which provides
that the Obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal; (g) any defense based
upon Beneficiary’s or any Lender’s election, in any proceeding instituted under
the Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code or any successor statute; (h) any defense based upon any borrowing or any
grant of a security interest under Section 364 of the Bankruptcy Code; (i) any
and all rights and defenses, including, without limitation, any rights of
subrogation, reimbursement, indemnification and contribution, which might
otherwise be available to any Trustor under any applicable laws, any right to
enforce any remedy which Beneficiary or any Lender may have against Borrower and
any right to participate in, or benefit from, any security for the Notes or the
other Loan Documents now or hereafter held by Beneficiary or any Lender; (j)
presentment, demand, protest and notice of any kind; and (k) the benefit of any
statute of limitations affecting the liability of any Trustor hereunder or the
enforcement hereof. Trustor agrees that the payment of all sums payable under
the Credit Agreement, the Notes or any of the other Loan Documents or any part
thereof or other act which tolls any statute of limitations applicable to the
Credit Agreement, the Notes or the other Loan Documents shall similarly operate
to toll the statute of limitations applicable to the Guaranteed Obligations.
 
[SIGNATURES FOLLOW ON NEXT PAGE]
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 
-19-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust or has caused the
same to be executed by its representatives thereunto duly authorized.
 
TRUSTOR:
 
NG WASHINGTON II, LLC,
a Washington limited liability company
 
By:
/s/ Robert B. Sturges
 
Name: Robert B. Sturges
 
Title: Manager

 
[ACKNOWLEDGEMENTS ON THE FOLLOWING PAGE]
 
Signature Page
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 

--------------------------------------------------------------------------------

 
 
STATE OF TEXAS
)
   
)
ss.
COUNTY OF HARRIS
)
 

 
I certify that I know or have satisfactory evidence that Robert B. Sturges is
the person who appeared before me, and said person acknowledged that he signed
this instrument, on oath stated the he was authorized to execute the instrument
as the Manager of NG Washington II, LLC to be the free and voluntary act of such
parties for the uses and purposes mentioned in the instrument.
 
Dated: July 20, 2010
 
/s/ LaTonia Y. Johnson
Name Printed: LaTonia Y. Johnson
Notary Public in and for the State of
Washington, residing at 50 Briar Hollow Lane, Suite 500W, Houston, TX 77027
My appointment expires: 1/18/12



Signature Page
 
Leasehold Deed of Trust – Hollywood Shoreline (Parking)


 

--------------------------------------------------------------------------------

 

EXHIBIT A

 
LEGAL DESCRIPTION OF REAL ESTATE
 
TRACT 5, SUPPLEMENTARY PLAT OF LOTS 1 TO 10, MAYWOOD ACRE TRACTS, ACCORDING TO
THE PLAT THEREOF RECORDED IN VOLUME 19 OF PLATS, PAGE(S) 74, IN KING COUNTY,
WASHINGTON; EXCEPT THE WEST 5 FEET THEREOF CONVEYED TO THE STATE OF WASHINGTON
FOR ROAD BY DEED RECORDED UNDER RECORDING NUMBER 8309281032; AND EXCEPT THAT
PORTION THEREOF CONVEYED TO THE CITY OF SHORELINE BY DEED RECORDED UNDER
RECORDING NUMBER 20090605001368.
 
Exhibit A
  
Leasehold Deed of Trust – Hollywood Shoreline (Parking)

 

--------------------------------------------------------------------------------

 